People v Williams (2016 NY Slip Op 03540)





People v Williams


2016 NY Slip Op 03540


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2012-06725
 (Ind. No. 11-01033)

[*1]The People of the State of New York, respondent,
vDemetrius A. Williams, appellant.


David J. Ortiz, White Plains, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Hae Jin Liu, Jennifer Spencer, and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered June 5, 2012, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
We agree with the County Court that the prosecutor did not deprive the defendant of his right to testify before the grand jury, and thus, dismissal of the indictment was not warranted on this ground. The prosecutor provided defense counsel with at least five days' notice of his intention to present the case to the grand jury. Therefore, the defendant was accorded "a reasonable time to exercise his right to appear as a witness therein" (CPL 190.50[5][a]; see People v Pugh,  207 AD2d 503). We note that even if the defendant was out of state on the date of the grand jury presentation, his failure to appear was nevertheless of his own creation (see People v Quinones,  280 AD2d 559, 560).
The County Court did not err in allowing the introduction of evidence about a legal knife recovered from the seat compartment of the defendant's motorbike, and the defendant's admission that the knife was his. Such evidence was admitted to demonstrate the defendant's dominion and control over the seat compartment, and limiting instructions to the jury were provided in that regard (see People v DeJesus,  240 AD2d 224).
The defendant's remaining contentions are without merit.
LEVENTHAL, J.P., DICKERSON, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court